UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6249



BYRON H. MOOREHEAD,

                                              Plaintiff - Appellant,

          versus


B. A. BLEDSOE, Warden,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-05-59-GEC)


Submitted:   July 27, 2005                 Decided:   August 3, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryon H. Moorehead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Byron H. Moorehead appeals the district court’s order

denying relief on his Bivens* complaint.     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.        See Moorehead v.

Bledsoe, No. CA-05-59-GEC (W.D. Va. Feb. 2, 2005).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                          AFFIRMED




     *
      Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971). Moorehead filed a petition under
28 U.S.C. § 2241 (2000), which the district court properly
construed as a Bivens action.

                              - 2 -